       Case 1:19-cv-11254-VEC-OTW Document 56 Filed 02/24/21 Page 1 of 2
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 2/24/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ROBERT DEREK LURCH, JR.,                                       :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 19-CV-11254 (VEC)
                                                                :
                                                                :      ORDER
 CITY OF NEW YORK; UNKNOWN EMS                                  :
 WORKERS; UNKNOWN NYPD OFFICERS;                                :
 UNKNOWN ESU WORKERS,                                           :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 10, 2021, Magistrate Judge Wang issued a Report and

Recommendation (“R&R”) for this Court’s review, Dkt. 53;

        WHEREAS the Clerk of Court mailed a copy of the R&R to Plaintiff on February 11,

2021;

        WHEREAS on February 22, 2021, a letter from Plaintiff, dated February 12, 2021, was

filed on the docket, in which Plaintiff informed the Court of a change of address, Dkt. 54;

        WHEREAS on February 23, 2021, Magistrate Judge Wang issued an order instructing the

Clerk of Court to mail a copy of the R&R to Plaintiff’s new address, Dkt. 55;

        WHEREAS on February 24, 2021, the Clerk of Court mailed a copy of the R&R to

Plaintiff’s new address;

        WHEREAS pursuant to Magistrate Judge Wang’s R&R and in accordance with 28

U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties have 14 days from receipt of the R&R

to file written objections, with an additional three days for service by mail, Fed. R. Civ. P. 6; and

        WHEREAS a party may respond to any objections within 14 days of service;
      Case 1:19-cv-11254-VEC-OTW Document 56 Filed 02/24/21 Page 2 of 2




       IT IS HEREBY ORDERED that Plaintiff’s deadline to object to the R&R is extended to

March 13, 2021. Any objections received by the Court after March 13, 2021, will be treated as

untimely.

       IT IS FURTHER ORDERED that Defendants may respond to any objections not later

than March 27, 2021. Any response to Plaintiff’s objections received after March 27, 2021, will

be treated as untimely.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at 29-

27 40th Rd., Long Island City, NY 11101.



SO ORDERED.
                                                          ____________________  ______
                                                          ________________________
Date: February 24, 2021                                                  CAPRON
                                                             VALERIE CAPRONI    O I
      New York, New York                                   United States District Judge




                                                 2
